UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7461



WALTER ALBERT YOUNIE,

                                           Petitioner - Appellant,

          versus


MARYLAND PAROLE COMMISSION; WARDEN, EASTERN
CORRECTIONAL INSTITUTION,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-99-
2956-AMD)


Submitted:   December 16, 1999         Decided:     December 22, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Walter Albert Younie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Walter Albert Younie appeals the district court’s order de-

nying relief on his 28 U.S.C. § 2241 (1994) petition.       We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss on the reasoning of the district court.     See

Younie v. Maryland Parole Commission, No. CA-99-2956-AMD (Oct. 7,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2